DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 12/20/2019.  Acknowledgement is made with respect to a claim of priority to PCT Application PCT/JP2017/024992 filed on 7/7/2017.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: ENCODING AND COMPRESSION FOR NEURAL NETWORKS.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data processing unit”, “a compression controlling unit”, “and “an encoding unit” in claim 1 and its dependents, “a data processing unit” and “a decoding unit” in claim 2 and its dependents, and “a step of . . . decoding compressed data” and “a step of . . . inversely quantizing” in claim 71.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a device; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:

processing input data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of processing input data, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.

determining quantization steps and generating quantization information that defines the quantization steps:  Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of determining quantization steps and generating quantization information, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.

encoding network configuration information and the quantization information to generate compressed data: Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental process of encoding configuration and quantization information, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.

Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data processing unit", "a compression controlling unit", "an encoding unit", "using a neural network", "the quantization steps being used when parameter data of the neural network is quantized”, and “the network configuration information including the parameter data quantized using the quantization steps determined by the compression controlling unit”.  The additional elements of “a data processing unit", "a compression controlling unit", and "an encoding unit"” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of "using a neural network", "the quantization steps being used when parameter data of the neural network is quantized” and “the network configuration information including the parameter data quantized using the quantization steps determined by the compression controlling unit" amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations that do not integrate the judicial exceptions into a practical application (see MPEP § 2106.05(g)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.

Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a data processing unit", "a compression controlling unit", and "an encoding unit"” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of "using a neural network", "the quantization steps being used when parameter data of the neural network is quantized” and “the network configuration information including the parameter data quantized using the quantization steps determined by the compression controlling unit" amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations that do not provide significantly more than the judicial exceptions(see MPEP § 2106.05(g)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.



Claim 2
Step 1:  The claim recites a device; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia: 

processing input data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of processing input data, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.

decoding compressed data obtained by encoding quantization information and network configuration information: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of decoding compressed data determined by encoding information, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.

inversely quantizes the parameter data using the quantization information and the network configuration information which are decoded from the compressed data by the decoding unit: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of inversely quantizing parameter data, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper or is a mathematical concept of performing an inverse quantization-based mathematical operation.

Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data processing unit", "a decoding unit", "using a neural network", "the quantization information defining quantization steps used when parameter data of the neural network is quantized, and the network configuration information including the parameter data quantized using the quantization steps in the quantization information”, and "constructs the neural network using the network configuration information including the inversely quantized parameter data".   The additional elements of “a data processing unit" and "an decoding unit" are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of "using a neural network", "the quantization information defining quantization steps used when parameter data of the neural network is quantized", and "the network configuration information including the parameter data quantized using the quantization steps in the quantization information” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations that do not integrate the judicial exceptions into a practical application (see MPEP § 2106.05(g)). The additional element of "constructs the neural network using the network configuration information including the inversely quantized parameter data" is an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and does not integrate a judicial exception into a practical application because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.

Step 2B:  The claim does not contain significantly more than the judicial exception. The additional elements of “a data processing unit" and "an decoding unit" are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of ""using a neural network", "the quantization information defining quantization steps used when parameter data of the neural network is quantized", and "the network configuration information including the parameter data quantized using the quantization steps in the quantization information” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations that do not provide significantly more than the judicial exceptions (see MPEP § 2106.05(g)).The additional element of "constructs the neural network using the network configuration information including the inversely quantized parameter data" is an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and does not provide significantly more because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 3
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim recites the limitation "wherein the parameter data of the neural network is weight information assigned to edges that connect nodes in the neural network".  This limitation does not negate the underlying mental processes or mathematical concepts from which it depends.
Step 2A Prong 2 and Step 2B: The claim recites "wherein the parameter data of the neural network is weight information assigned to edges that connect nodes in the neural network", which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations that do not provide significantly more than the judicial exceptions (see MPEP § 2106.05(g)). Nothing in the claim integrates the judicial exceptions into a practical application or provides significantly more than the judicial exception; as such, the claim is ineligible.

Claim 4
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim recites the limitations "changes the quantization steps on an edge-by-edge basis" and "encodes the quantization information that defines the edge-by-edge quantization steps".  Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of changing quantization steps and encoding quantization information, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2 and Step 2B: This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim recites the limitation " changes the quantization steps on a node-by-node or kernel-by-kernel basis" and “encodes the quantization information that defines the node-by-node or kernel-by-kernel quantization steps”.  Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of changing quantization steps and encoding quantization information, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2 and Step 2B: This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim recites the limitation “changes the quantization steps on a layer-by-layer basis of the neural network" and “encodes the quantization information that defines the layer-by-layer quantization steps for the neural network”.  Under its broadest reasonable interpretation in light of the specification, these limitations encompass the mental processes of changing quantization steps and encoding quantization information, which are evaluations or observations capable of being practically performed in the human mind with the assistance of pen and paper.
Step 2A Prong 2 and Step 2B: This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of process.
Step 2A Prong 1:  The claim recites, inter alia:
a step of . . . decoding compressed data obtained by encoding quantization information and network configuration information: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of decoding compressed data determined by encoding information, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.

a step of . . . inversely quantizing the parameter data using the quantization information and the network configuration information which are decoded from the compressed data by the decoding unit: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of inversely quantizing parameter data, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper or is a mathematical concept of performing an inverse quantization-based mathematical operation.

processing input data: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of processing input data, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper

Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data processing unit", "a decoding unit", “using the neural network”, "the quantization information defining quantization steps used when parameter data of the neural network is quantized, and the network configuration information including the parameter data quantized using the quantization steps in the quantization information”, and "constructing the neural network using the network configuration information including the inversely quantized parameter data".  The additional elements of “a data processing unit" and "a decoding unit" are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). 
The additional elements of “using the neural network” and "the quantization information defining quantization steps used when parameter data of the neural network is quantized", and "the network configuration information including the parameter data quantized using the quantization steps in the quantization information” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations that do not integrate the judicial exceptions into a practical application (see MPEP § 2106.05(g)). The additional element of "constructing the neural network using the network configuration information including the inversely quantized parameter data" is an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and does not integrate a judicial exception into a practical application because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.

Step 2B:  The claim does not contain significantly more than the judicial exception. 
The additional elements of “a data processing unit" and "an decoding unit" are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional elements of ""using a neural network", "the quantization information defining quantization steps used when parameter data of the neural network is quantized", and "the network configuration information including the parameter data quantized using the quantization steps in the quantization information” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations that do not provide significantly more than the judicial exceptions (see MPEP § 2106.05(g)). The additional element of "constructing the neural network using the network configuration information including the inversely quantized parameter data" is an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and does not provide significantly more because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 8
Step 1:  The claim recites a non-transitory computer-readable storage medium; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
encoding quantization information that defines quantization steps used when parameter data of a neural network is quantized; and network configuration information including the parameter data quantized using the quantization steps in the quantization information: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of encoding quantization information and network configuration information, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.

inversely quantizing the parameter data using the quantization information and the network configuration information which are decoded from the compressed data by the data processive device: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of inversely quantizing parameter data, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper or is a mathematical concept of performing an inverse quantization-based mathematical operation.

Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “a data processing device" and "construct the neural network using the network configuration information including the inversely quantized parameter data".  The additional elements of “a data processing device" is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of "construct the neural network using the network configuration information including the inversely quantized parameter data" is an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and does not integrate a judicial exception into a practical application because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)). Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea.

Step 2B:  The claim does not contain significantly more than the judicial exception. The additional elements of “a data processing device" is a generic computer component recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of "construct the neural network using the network configuration information including the inversely quantized parameter data" is an attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, and does not provide significantly more because this type of recitation is equivalent to the words "apply it" (see MPEP § 2106.05(f)(1)). Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 9
Step 1: A manufacture, as above.
Step 2A Prong 1: The claim recites the limitation " wherein the parameter data of the neural network is weight information assigned to edges that connect nodes in the neural network".  This limitation does not negate the underlying mental processes or mathematical concepts from which it depends.
Step 2A Prong 2 and Step 2B: The claim recites " wherein the parameter data of the neural network is weight information assigned to edges that connect nodes in the neural network", which amounts to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations that do not provide significantly more than the judicial exceptions (see MPEP § 2106.05(g)). Nothing in the claim integrates the judicial exceptions into a practical application or provides significantly more than the judicial exception; as such, the claim is ineligible.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-9 are rejected under 35 U.S.C. § 103 as being obvious over Anwar et al. (Anwar et al., “FIXED POINT OPTIMIZATION OF DEEP CONVOLUTIONAL NEURAL NETWORKS FOR OBJECT RECOGNITION”, Aug. 6, 2015, 2015 IEEE International Conference on Acoustics, Speech and Signal Processing (ICASSP), pp. 1131-1135, hereinafter “Anwar”) in view of Kim (US 20190230354 A1, hereinafter “Kim”).

	Regarding claim 1, Anwar discloses processing input data using a neural network (Page 1133, Column 2; “the inputs are fed forward via the network with the low precision weights”; and Figure 3)
determining quantization steps and generating quantization information that defines the quantization steps, the quantization steps being used when parameter data of the neural network is quantized; and (§2.1; the section discloses determining an optimum quantization step size through L2 error minimization and associated quantization information which is interpreted to be quantization information that defines the quantization steps and determining quantization steps)
encoding network configuration information and (Page 1133, Table 2;  the table discloses, under a broadest reasonable interpretation of the claim language, encoding network configuration information, the configuration information being a number of weights and layers) the quantization information to generate compressed data, (Page 1132, Listing 1; equation 2 discloses g(x), which is interpreted as the compressed data) the network configuration information including the parameter data quantized using the quantization steps [[determined by the compression controlling unit]] (Page 1132, Listing 1; the listing discloses, under a broadest reasonable interpretation of the claim language, wherein the configuration information includes parameter data quantized (g(x)) during the quantization steps; and Page 1132, Column 2; “For example, if the first convolution layer has 1x6 feature maps and 5x5 receptive field, then we have 6 convolutions in total. Each convolution operation shares a single quantization step size among 5x5 = 25 weights. However each fully connected rear end layer has one quantization step size. In uniform quantization, the network is quantized with the same number of quantization levels for all layers.”).
Anwar fails to explicitly disclose but Kim discloses [a] data processing device comprising: (Abstract; “are an encoding device and a decoding device, which include a CNN-based in-loop filter”, which discloses at least a device; and [0084]; “the encoding apparatus may also be referred to as an encoding device and the decoding apparatus may also be referred to as a decoding device”; and [0087]; “encoding apparatus”)
a data processing unit; (Figure 1, Element 14; the data processing unit is broadly interpreted to mean a generic processor that receives input data for processing; and [0087]; “The encoding apparatus 100 may perform encoding on an input image 110 or an input slice 110”, which discloses the input data; and Figure 2A;  the figure discloses receiving input data 110 for processing and it uses a neural network 150a; and [0104])
a compression controlling unit . . . an encoding unit (Figure 2A, Element 120;  the element in the figure is a generic computer component that controls compression and performs encoding; and [0097]; “The transformer and quantizer 120 may transmit the quantized residual transformation Ê to the entropy encoder 130 and/or the inverse-quantizer and inverse-transformer 140”; and Figure 1, Element 14;  the generic processor is broadly interpreted as the compression controlling unit and the encoding unit).
Anwar and Kim are analogous art because both are concerned with quantizing input data using neural networks.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural network processing to combine the device, processing unit, compression controlling unit, and encoding unit of Kim with the quantization steps and configuration information of Anwar to yield the predictable result of a data processing unit for processing input data using a neural network; a compression controlling unit for determining quantization steps and generating quantization information that defines the quantization steps, the quantization steps being used when parameter data of the neural network is quantized; and an encoding unit for encoding network configuration information and the quantization information to generate compressed data, the network configuration information including the parameter data quantized using the quantization steps determined by the compression controlling unit. The motivation for doing so would be to perform encoding on an input image (Kim; [0087]).

Regarding claim 2, Anwar discloses processing input data using a neural network (Page 1133, Column 2; “the inputs are fed forward via the network with the low precision weights”; and Figure 3)
encoding quantization information and network configuration information, the quantization information defining quantization steps used when parameter data of the neural network is quantized, and the network configuration information including the parameter data quantized using the quantization steps in the quantization information, wherein (Page 1133, Table 2;  the table discloses, under a broadest reasonable interpretation of the claim language, encoding network configuration information, the configuration information being a number of weights and layer; and Page 1132, Listing 1; equation 2 discloses g(x), which is interpreted as the compressed data)
constructs the neural network using the network configuration information [[including the inversely quantized parameter data]] (Page 1133, Table 2; the table discloses, under a BRI, constructing a neural network using configuration information such as a number of weights and layers; and Page 1133, §3; the section discloses constructing or retraining a NN using configuration information obtained through training).
Anwar fails to explicitly disclose but Kim discloses a data processing unit; (Figure 2A, Element 120; the element in the figure is a generic computer component that processes data)
a decoding unit for decoding compressed data (Figure 1, Element 14; the generic processor is broadly interpreted as the decoding unit; and Figure 8A, 130; the figure discloses a decoding apparatus for decoding compressed data)
the data processing unit inversely quantizes the parameter data [[using the quantization information and the network configuration information]] which are decoded from the compressed data by the decoding unit ([0082]; “the case of the single encoding-and-decoding apparatus, an estimator, an inverse-quantizer, an inverse-transformer, an adder, a filtering unit, and a decoded picture buffer (DPB) of the encoding apparatus may include at least same structure or perform at least same function as the substantially identical technical elements as an estimator, an inverse-quantizer, an inverse-transformer, an adder, a filtering unit, and a DPB of the decoding apparatus, in described sequence. Also, when an entropy encoder may correspond to an entropy decoder when a function of the entropy encoder is inversely performed.”; and [0102]; and Figure 8A; Element 220).
Anwar and Kim are analogous art because both are concerned with quantizing input data using neural networks.  Before the effective filing date of the claimed invention, it would have been obvious to one skilled in neural network processing to combine the processing unit and decoding unit of Kim with the quantization steps and configuration information of Anwar to yield the predictable result of a data processing unit for processing input data using a neural network; and a decoding unit for decoding compressed data obtained by encoding quantization information and network configuration information, the quantization information defining quantization steps used when parameter data of the neural network is quantized, and the network configuration information including the parameter data quantized using the quantization steps in the quantization information, wherein
the data processing unit inversely quantizes the parameter data using the quantization information and the network configuration information which are decoded from the compressed data by the decoding unit, and constructs the neural network using the network configuration information including the inversely quantized parameter data. The motivation for doing so would be to perform in-loop filtering on the inverse filtering information (Kim; [0030]).

Regarding claim 3, the rejection of claim 1 is incorporated and Anwar further discloses wherein the parameter data of the neural network is weight information assigned to edges that connect nodes in the neural network (Page 1133, Table 2; the table discloses, under a broadest reasonable interpretation of the claim language, the parameter data of the NN in the form of weight information such as a per layer weights count; and Figure 3;  the figure discloses the edges or arrows that connect to nodes or rectangles in the figure, and each edge, under a BRI, correspond to an associated weight).

Regarding claim 4, the rejection of claim 1 is incorporated and Anwar further discloses wherein the compression controlling unit changes the quantization steps on an edge-by-edge basis, and (Page 1132, §2; the section discloses, under a broadest reasonable interpretation of the claim language, changing quantization steps or step size on an edge by edge basis that is associated with a number of weights; and Figure 3; and § 2.1)
the encoding unit encodes the quantization information that defines the edge-by-edge quantization step (Page 1132, §2; the section discloses, under a broadest reasonable interpretation of the claim language, the encoding method that encodes quantization information (g(x)) that defines the edge-by-edge quantization step).

Regarding claim 5, the rejection of claim 1 is incorporated and Anwar further discloses the compression controlling unit changes the quantization steps on a node-by-node or kernel-by-kernel basis, and (Page 1132, §2; the section discloses, under a broadest reasonable interpretation of the claim language, changing quantization steps or step size on an node by node basis that is associated with a number of weights; and Figure 3; and § 2.1)
the encoding unit encodes the quantization information that defines the node-by-node or kernel-by-kernel quantization steps (Page 1132, §2; the section discloses, under a broadest reasonable interpretation of the claim language, the encoding method that encodes quantization information (g(x)) that defines the node-by-node quantization step; and Figure 3; the nodes are the rectangles in the figure; and §2.1).

Regarding claim 6, the rejection of claim 1 is incorporated and Anwar further discloses the compression controlling unit changes the quantization steps on a layer-by-layer basis of the neural network, and (Page 1132, §2; the section discloses, under a broadest reasonable interpretation of the claim language, changing quantization steps or step size on an layer by layer basis that is associated with a number of weights; and Table 2; and Figure 3; and § 2.1)
the encoding unit encodes the quantization information that defines the layer-by-layer quantization steps for the neural network (Page 1132, §2; the section discloses, under a broadest reasonable interpretation of the claim language, the encoding method that encodes quantization information (g(x)) that defines the layer-by-layer quantization step and an associated configuration for the NN; and Figure 3; and §2.1).

Regarding claim 7, it is a method claim corresponding to the steps of claim 2, is and is rejected for the same reason as claim 2.

Regarding claim 8, Anwar discloses the compressed data obtained by encoding
quantization information that defines quantization steps used when parameter data of a neural network is quantized; and network configuration information including the parameter data quantized using the quantization steps in the quantization information, wherein (Page 1133, Table 2;  the table discloses, under a broadest reasonable interpretation of the claim language, encoding network configuration information, the configuration information being a number of weights and layer; and Page 1132, Listing 1; equation 2 discloses g(x), which is interpreted as the compressed data)
constructs the neural network using the network configuration information [[including the inversely quantized parameter data]] (Page 1133, Table 2; the table discloses, under a BRI, constructing a neural network using configuration information such as a number of weights and layers; and Page 1133, §3; the section discloses constructing or retraining a NN using configuration information obtained through training).
Anwar fails to explicitly disclose but Kim discloses [a] non-transitory computer-readable storage medium storing compressed data ([0080])
the compressed data causes a data processing device to inversely quantize the parameter data [[using the quantization information and the network configuration information]] which are decoded from the compressed data by the data processing device, and . . . the inversely quantized parameter data ([0082]; “the case of the single encoding-and-decoding apparatus, an estimator, an inverse-quantizer, an inverse-transformer, an adder, a filtering unit, and a decoded picture buffer (DPB) of the encoding apparatus may include at least same structure or perform at least same function as the substantially identical technical elements as an estimator, an inverse-quantizer, an inverse-transformer, an adder, a filtering unit, and a DPB of the decoding apparatus, in described sequence. Also, when an entropy encoder may correspond to an entropy decoder when a function of the entropy encoder is inversely performed.”; and [0102]; and Figure 8A; Element 220).
The motivation to combine Anwar and Kim is the same as discussed above with respect to claim 2.

Regarding claim 9, the rejection of claim 2 is incorporated and Anwar further discloses wherein the parameter data of the neural network is weight information assigned to edges that connect nodes in the neural network (Page 1133, Table 2; the table discloses, under a broadest reasonable interpretation of the claim language, the parameter data of the NN in the form of weight information such as a per layer weights count; and Figure 3;  the figure discloses the edges or arrows that connect to nodes or rectangles in the figure, and each edge, under a BRI, correspond to an associated weight).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127                                                                                                                                                                                                        
















    
        
            
        
            
        
            
    

    
        1 Note that the Specification appears to provide sufficient structural and algorithmic support for “a data processing unit”, “a compression controlling unit”, “and “an encoding unit” in claim 1 and its dependents, “a data processing unit” and “a decoding unit” in claim 2 and its dependents, and “a step of . . . decoding compressed data” and “a step of . . . inversely quantizing” in paragraphs[0059], [0071], [0076], and [0077] as well as in Figures 1, 2, and 3A, and all of the components appear to be generic processing elements in the form of software or hardware implemented or steps for decoding and inversely quantizing data.